Title: To Benjamin Franklin from ――― Rolland, 24 August 1777: résumé
From: Rolland, ——
To: Franklin, Benjamin


<Bellême au Perche, August 24, 1777, in French: Because I have been to America several times, two families have asked me how to emigrate and settle there. The head of one is a retired pilot; the other wants to farm the rich land of Pennsylvania. They ask for recommendations and a free passage to Philadelphia. Unless the war prevents your obliging them, they will go with their small nest eggs to Nantes, the port nearest them, as soon as they have arranged their affairs and obtained passports.>
